 1

 2
                                  UNITED STATES DISTRICT CCOURT
 3

 4                                         DISTRICT OF NEVADA

 5

 6   UNITED STATES OF AMERICA,                     )   Case No.: 2:18-CR-00228-RCJ-VCF
                                                   )
 7                                                 )   ORDER ADOPTING AND ACCEPTING
                             Plaintiff,            )   REPORT AND RECOMMENDATION OF
 8                                                 )   UNITED STATES MAGISTRATE JUDGE
     vs.                                           )   (ECF NO. 40)
 9                                                 )
     GAVIN STEPHEN PHILLIPS,                       )
10                                                 )
                                                   )
11                           Defendant.            )
                                                   )
12

13
            Before the Court is the Report and Recommendation of United States Magistrate
14
     Judge Cam Ferenbach (ECF No. 40 1) entered on April 29, 2019, recommending that
15

16
     the Court grant the Government’s Motion to File Surreply to Defendant’s Reply in

17   Support of Motion to Suppress (ECF No. 35); and deny Defendant’s Motion to Suppress
18   (ECF No. 25). No objection to the Report and Recommendation has been filled.
19
            This action was referred to Judge Ferenbach under 28 U.S.C. § 636(b)(1)(B) and
20
     Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the
21

22   District of Nevada.

23          The Court has considered the pleadings and memoranda of the parties and other
24
     relevant matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
25

26

27

28          1   Refers to Court’s docket number.



                                                        1
 1         IT IS HEREBY ORDERED that Magistrate Judge Ferenbach’s Report and
 2
     Recommendation (ECF No. 40) entered on April 29, 2019, is ADOPTED and
 3
     ACCEPTED.
 4

 5
           IT IS FURTHER ORDERED that the Government’s Motion to File Surreply to

 6   Defendant’s Reply in Support of Motion to Suppress (ECF No. 35) is GRANTED.
 7         IT IS FURTHER Defendant’s Motion to Suppress (ECF No. 25) is DENIED.
 8
           IT IS SO ORDERED.
 9
                                              Dated this 22nd day of May, 2019.
10

11

12                                            ROBERT C. JONES
                                              Senior District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                2
